                                        Case 19-16565    Doc 24     Filed 06/12/19    Page 1 of 3


                                                   In the United States Bankruptcy Court
                                                         for the District of Maryland

                                                                            Bankruptcy No. 19-1-6565 LSS
                          In re:
                                                                            Chapter 11
                          ROCK CREEK BAPTIST CHURCH, etc.
                                                                            NOTICE TO CREDITORS WHOSE
                                   Debtor.                                  CLAIMS ARE SCHEDULED AS
                                                                            DISPUTED, CONTINGENT OR
                                                                            UNLIQUIDATED

                                   Now Comes Debtor, by and through counsel The Weiss Law Group, LLC and
                          Brett Weiss, and pursuant to Local Rule 2081-1 hereby gives notice to the creditors on
                          the attached listing that:
                                   1.      The creditor’s claim in this case is listed on a schedule herein as disputed,
                          contingent or unliquidated.
                                   2.      The creditor has the right to file a Proof of Claim in this case.
                                   3.      Failure to timely file a Proof of Claim in this case may prevent the creditor
                          from voting on a plan or participating in any distribution.
                          Date: June 12, 2019                                  Respectfully Submitted,

                                                                               THE WEISS LAW GROUP, LLC


                                                                               By: _______/s/ Brett Weiss___________
                                                                                  BRETT WEISS, #02980
                                                                                  6404 Ivy Lane, Suite 650
                                                                                  Greenbelt, Maryland 20770
                                                                                  (301) 924-4400
                                                                                  brett@BankruptcyLawMaryland.com

                                                              Certificate of Service

                                   I hereby certify that on the 12th day of June, 2019, I reviewed the Court’s
                          CM/ECF system and it reports that an electronic copy of the foregoing document will be
                          served electronically by the Court’s CM/ECF system on the following:

  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                   Case 19-16565       Doc 24     Filed 06/12/19   Page 2 of 3


                          Lynn A. Kohen lynn.a.kohen@usdoj.gov
                          Nicole C. Kenworthy bdept@mrrlaw.net
                          Susan J. Klein sklein@fftlaw.com, lramsey@fftlaw.com

                                 I hereby further certify that on the 12th day of June, 2019, a copy of the
                          foregoing document was also mailed first class mail, postage prepaid, to:

                          All creditors on the attached listing

                                                                            _____/s/ Brett Weiss________________
                                                                            Brett Weiss




  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                        –2–
                                   Case 19-16565      Doc 24   Filed 06/12/19   Page 3 of 3


                                                          LIST OF CREDITORS

                          ARS National Service Inc.                      Nard’s Inc.
                          PO Box 463023                                  6821 Whittier Avenue
                          Escondido, CA 92046-3023                       McLean, VA 22101-4537

                          Bank of America                                Pitney Bowes
                          Post Office Box 982238                         PO Box 856390
                          El Paso, TX 79998-2238                         Louisville, KY 40285-6390

                          BB&T Commercial Equipment Capital              Purchase Power
                          2 Great Valley Parkway, Suite 300              PO Box 371874
                          Malvern, PA 19355-1319                         Pittsburgh, PA 15250-7874

                          BP Business Solutions                          RJH Air Cond. & Refrigeration Service
                          5445 Triangle Pkwy NW #400                     c/o BARR Credit Services
                          Norcross, GA 30092-2575                        5151 E. Broadway Blvd., Ste. 800
                                                                         Tucson, AZ 85711-3775
                          Citibank
                          Post Office Box 790034                         Suddath Relocation Systems
                          St. Louis, MO 63179-0034                       815 South Main Street, Suite 544
                                                                         Jacksonville, FL 32207-8169
                          Coester Financing, LLC
                          6711 Columbia Gateway Drive, # 475             TCF Equipment Finance
                          Columbia, MD 21046-2724                        PO Box 77077
                                                                         Minneapolis, MN 55480-7777
                          Dell Financial Services
                          Post Office Box 81577                          Wells Fargo Financial Leasing
                          Austin, TX 78708-1577                          PO Box 10306
                                                                         Des Moines, IA 50306-0306
                          Hilldrup Moving & Storage
                          Post Office Box 1290                           Wells Fargo Financial National Bank
                          Stafford, VA 22555-1290                        7000 Vista Drive
                                                                         West Des Moines, IA 50266-9310
                          Leaf Capital Funding, LLC
                          Post Office Box 742647
                          Cincinnati, OH 45274

                          Liberty Mutual
                          PO Box 9126
                          Boston, MA 02114-0041

                          Mark Vogel
                          760 Crandell Road
                          West River, MD 20778-2300
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                     –3–
